COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                              NO. 02-13-00127-CV


IN THE INTEREST OF G.E.B., A
CHILD


                                    ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                    ------------

      Appellant filed a timely notice of appeal from the trial court’s March 21,

2013 “Final Order Of Termination.”         The trial court subsequently granted

appellant’s motion for new trial on May 13, 2013, while it still had plenary

jurisdiction over the case. See Tex. R. Civ. P. 329b(e).

      On May 16, 2013, we informed the parties that it appeared the trial court’s

granting of the motion for new trial rendered this appeal moot and that the appeal

would be dismissed as moot unless, on or before May 28, 2013, any party

      1
       See Tex. R. App. P. 47.4.
desiring to continue the appeal filed a response showing grounds for continuing

the appeal. Neither party filed a response.

      Therefore, on this court’s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).

                                                PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: June 27, 2013




                                    2